BEAUCHAMP, Judge.
Appellant was assessed a penalty of two years in the penitentiary by a jury on a charge of sodomy.
The statement of facts ip the case is not approved by the trial judge and, consequently, cannot be considered. The action of the trial judge in refusing to approve the statement of facts, because the same was not filed within the time allowed by law, is commended.
In the state of the record there is but one question presented for our consideration. A motion was filed to quash the indictment on the ground that there were no women on the grand jury which returned the indictment. A similar motion was directed to the panel from which the petit jury was selected. We find presented quite an interesting argument on the subject, however, this need not be discussed by us. Women are not permitted under the Constitution and laws of Texas to serve on juries and in the event any women should have been on the *340grand jury it would be necessary for this Court to quash the indictment. Harper v. State, 234 S. W. 909.
Finding no reversible error, the judgment of the trial court is affirmed.